       Case 1:17-md-02800-TWT Document 946 Filed 12/23/19 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


                                            MDL Docket No. 2800
 In re: Equifax Inc. Customer               No. 1:17-md-2800-TWT
 Data Security Breach Litigation
                                            CONSUMER ACTIONS

                                            Chief Judge Thomas W. Thrash, Jr.


  PLAINTIFFS’ RESPONSE IN OPPOSITION TO SHIYANG HUANG’S
 “DAUBERT MOTION TO STRIKE ALL ‘LEGAL EXPERT’ OPINIONS”

      At the conclusion of the Fairness Hearing on December 19, 2019, the Court

granted the Plaintiffs’ motion for attorney fees and motion for final approval of

settlement. That decision presumably renders moot pro se objector Shiyang Huang’s

“Daubert Motion to Strike All ‘Legal Expert’ Opinions,” which was stamp-filed on

December 9, 2019. [Doc. 918]. However, because the Court has not yet entered a

written order and the deadline for responding to Mr. Huang’s motion is approaching,

Plaintiffs are hereby responding to the motion. The motion should either be denied

as moot or because it lacks merit for all the reasons set forth in Plaintiffs’ previous

briefs opposing similar motions to strike experts. [Docs. 887, 932].
      Case 1:17-md-02800-TWT Document 946 Filed 12/23/19 Page 2 of 7




Dated: December 23, 2019          Respectfully submitted,

                                  /s/ Kenneth S. Canfield
                                  Kenneth S. Canfield
                                  Ga Bar No. 107744
                                  DOFFERMYRE SHIELDS
                                  CANFIELD & KNOWLES, LLC
                                  1355 Peachtree Street, N.E., Suite 1725
                                  Atlanta, Georgia 30309
                                  Tel. 404.881.8900
                                  kcanfield@dsckd.com

                                  /s/ Amy E. Keller
                                  Amy E. Keller
                                  DICELLO LEVITT GUTZLER LLC
                                  Ten North Dearborn Street
                                  Eleventh Floor
                                  Chicago, Illinois 60602
                                  Tel. 312.214.7900
                                  akeller@dicellolevitt.com

                                  /s/ Norman E. Siegel
                                  Norman E. Siegel
                                  STUEVE SIEGEL HANSON LLP
                                  460 Nichols Road, Suite 200
                                  Kansas City, Missouri 64112
                                  Tel. 816.714.7100
                                  siegel@stuevesiegel.com

                                  Consumer Plaintiffs’ Co-Lead Counsel




                                    2
Case 1:17-md-02800-TWT Document 946 Filed 12/23/19 Page 3 of 7




                            /s/ Roy E. Barnes
                            Roy E. Barnes
                            Ga. Bar No. 039000
                            BARNES LAW GROUP, LLC
                            31 Atlanta Street
                            Marietta, Georgia 30060
                            Tel. 770.227.6375
                            roy@barneslawgroup.com

                            David J. Worley
                            Ga. Bar No. 776665
                            EVANGELISTA WORLEY LLC
                            8100A Roswell Road Suite 100
                            Atlanta, Georgia 30350
                            Tel. 404.205.8400
                            david@ewlawllc.com

                            Consumer Plaintiffs’ Co-Liaison
                            Counsel

                            Andrew N. Friedman
                            COHEN MILSTEIN SELLERS &
                            TOLL PLLC
                            1100 New York Avenue, NW, Suite 500
                            Washington, D.C. 20005
                            Tel. 202.408.4600
                            afriedman@cohenmilstein.com

                            Eric H. Gibbs
                            GIRARD GIBBS LLP
                            505 14th Street
                            Suite 1110
                            Oakland, California 94612
                            Tel. 510.350.9700
                            ehg@classlawgroup.com



                              3
Case 1:17-md-02800-TWT Document 946 Filed 12/23/19 Page 4 of 7




                            James Pizzirusso
                            HAUSFELD LLP
                            1700 K Street NW Suite 650
                            Washington, D.C. 20006
                            Tel. 202.540.7200
                            jpizzirusso@hausfeld.com

                            Ariana J. Tadler
                            TADLER LAW LLP
                            One Penn Plaza, 36th Floor
                            New York, New York 10119
                            Tel. 212.946.9453
                            atadler@tadlerlaw.com

                            John A. Yanchunis
                            MORGAN & MORGAN COMPLEX
                            LITIGATION GROUP
                            201 N. Franklin Street, 7th Floor
                            Tampa, Florida 33602
                            Tel. 813.223.5505
                            jyanchunis@forthepeople.com

                            William H. Murphy III
                            MURPHY, FALCON & MURPHY
                            1 South Street, 23rd Floor
                            Baltimore, Maryland 21224
                            Tel. 410.539.6500
                            hassan.murphy@murphyfalcon.com

                            Jason R. Doss
                            Ga. Bar No. 227117
                            THE DOSS FIRM, LLC
                            36 Trammell Street, Suite 101
                            Marietta, Georgia 30064
                            Tel. 770.578.1314
                            jasondoss@dossfirm.com
                            Consumer Plaintiffs’ Steering
                            Committee
                               4
Case 1:17-md-02800-TWT Document 946 Filed 12/23/19 Page 5 of 7




                            Rodney K. Strong
                            GRIFFIN & STRONG P.C.
                            235 Peachtree Street NE, Suite 400
                            Atlanta, Georgia 30303
                            Tel. 404.584.9777
                            rodney@gspclaw.com

                            Consumer Plaintiffs’ State Court
                            Coordinating Counsel




                              5
       Case 1:17-md-02800-TWT Document 946 Filed 12/23/19 Page 6 of 7




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that this reply brief was prepared in compliance with Local

Rules 5.1 and 7.1.

                                            /s/ Roy E. Barnes




                                        6
       Case 1:17-md-02800-TWT Document 946 Filed 12/23/19 Page 7 of 7




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was filed with this Court via its

CM/ECF service, which will send notification of such filing to all counsel of record.

      This 23rd day of December, 2019.

                                             /s/ Roy E. Barnes
                                             BARNES LAW GROUP, LLC
                                             31 Atlanta Street
                                             Marietta, Georgia 30060
                                             Tel.770.227.6375
                                             roy@barneslawgroup.com




                                         7
